NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


STATE OF FLORIDA,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4360
                                             )
JONATHAN E. JONES,                           )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 29, 2018.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
for Appellant.

Howard L. Dimmig, II, Public Defender
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellee.

PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and LUCAS, JJ., Concur.